Citation Nr: 1045177	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

3.  Entitlement to an initial compensable rating for chronic 
noninfectious left epididymitis.  

4.  Entitlement to an initial compensable rating for impotence.

5.  Entitlement to an increased initial rating for bilateral 
hearing loss, rated noncompensable, prior to March 25, 2010, and 
10 percent disabling, on and after March 25, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 2005.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board 
finds that the Veteran's claims must be returned to the RO to 
ensure due process.  

The Veteran perfected the present matters on appeal in a February 
2008 statement, which was accepted by the RO in-lieu of a formal 
Appeal to the Board of Veterans' Appeals (VA Form 9).  This 
statement did not convey a desire to have a hearing before a 
Veterans Law Judge, but the Veteran submitted a January 2010 VA 
Form 9, requesting a personal hearing at the local RO before a 
Veterans Law Judge.  However, the record discloses no indication 
that the Veteran's request was honored, prior to the 
certification of the appeal.  No subsequent statement, or 
indication, withdrawing this request has been submitted by the 
Veteran or his representative.  Therefore, the Veteran should be 
scheduled for a Travel Board hearing at the local RO.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and 
schedule him for a hearing before a Veterans 
Law Judge, sitting at the appropriate RO, in 
accordance with applicable laws and 
regulations.  A copy of the notice sent to 
the Veteran should be associated with the 
claims folder.  After the hearing is 
conducted, or the Veteran withdraws the 
hearing request, or he fails to report for 
the scheduled hearing, the claims folder 
should be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

